UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                                     ,3
                                                -X

ELAINE EISENBERG, et al,

                                  Plaintiffs,                                          ORDER

                -against-                                                       20 Civ. 2488 (FED)

GOLD FLOWERS DESIGN, et al.,

                                  Defendants.
                                                -X

PAUL E. DAVISON, U.S.M.J.



        The Court having been advised that all claims asserted against the appearing defendant


(Gold Flowers Design, Inc.) in the above entitled action are settled, it is hereby


        ORDERED, that the above entitled action be and hereby is discontinued, without


costs to any party, subject to reopening if either: (1) the settlement is not concluded within


thirty (30) days of the date of this Order; or (2) an appearing party files a motion for relief

against the non-appearing defendant (The Mansion at Lawrence, LLC) within thirty (30) thirty

days of the date of this Order.



Dated: June 3, 2021                                     SO ORDERED.
       White Plains, New York
                                                           €........,...-'-




                                                                              ..-"/'

                                                                              y""

                                                       TAU^'F:. DAVISON, U.S.M.J.




        ' Because the non-appearing defendant has not Consented pursuant to 28 U.S.C. §
636(c), any such motion must be directed to Judge I-Ialpern in the first instance.
